Citation Nr: 0208721	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-51 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a bladder disorder, 
on a direct basis or as secondary to service-connected 
circumcision. 

2.  Entitlement to an increased evaluation for service-
connected scars, residuals of a shell fragment wound of the 
left ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of circumcision with scars 
resulting from skin graft.

(The issue of entitlement to service connection for impotence 
or sterility, to include entitlement to special monthly 
compensation for loss of use of a creative organ due to 
impotence or sterility, on a direct basis or as secondary to 
service-connected circumcision, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  By a rating decision issued in October 1996, 
the RO denied an increased (compensable) evaluation for 
circumcision with scars resulting from skin graft.  The 
veteran timely appealed that determination in November 1996.  
A September 1997 rating decision, in pertinent part, denied 
claims of service connection for a bladder condition and for 
impotence, and denied an evaluation in excess of 10 percent 
for residuals of shall fragment wound, left ankle.  The 
veteran timely disagreed with those determinations, and 
submitted a timely substantive appeal in November 1997.  

By a Board decision issued in February 1999, the veteran's 
claims for service connection for a bladder disorder and for 
impotence, and the claims for increased evaluations for left 
ankle disability and for residuals of circumcision were 
remanded for issuance of a statement or supplemental 
statement of the case.  That remand also noted the veteran's 
contention that he was sterile.  By a rating decision issued 
in December 1999, the RO denied special monthly compensation 
based on loss of use of a creative organ, and, at a May 2000 
personal hearing, the Hearing Officer stated that the 
veteran's claims that a service-connected circumcision 
resulted in impotence and/or sterility and warranted special 
monthly compensation were being merged.  Since the RO merged 
the claims, and the claim for service connection for 
impotence was already the subject of a timely appeal, the 
merged claim, together with the other claims returning to the 
Board following further development, is before the Board for 
appellate review at this time.

The Board finds, after reviewing the evidence and contentions 
of record, the February 1999 Board Decision and Remand, and 
the transcript of the veteran's May 2000 personal hearing, 
that the issues on appeal are more accurately stated as 
indicated on the title page of this decision.  

The Board notes that, following the February 1999 Board 
decision, the veteran has submitted statements indicating a 
desire to seek increased evaluations for all service-
connected disabilities.  The Board notes that the veteran has 
been awarded service connection for scar, right thigh donor 
site.  It is not clear whether the veteran was attempting to 
raise a claim for an increased (compensable) evaluation for 
disability due to this service-connected right thigh scar.  
This issue is referred to the RO for clarification with the 
veteran.  Also referred to the RO for action deemed 
appropriate is the issue of waiver of recovery of an 
overpayment of compensation benefits, claimed by the veteran 
in a December 2001 submission.

The Board is undertaking additional development on the issue 
of entitlement to service connection for impotence or 
sterility, to include entitlement to special monthly 
compensation for loss of use of a creative organ due to 
impotence or sterility, on a direct basis or as secondary to 
service-connected circumcision, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained, and all duties to assist or notify the veteran have 
been met.

2.  There is no medical diagnosis of any current bladder 
disorder. 

3.  The veteran's service-connected fragmentation wound 
residuals, left ankle, are manifested by retained foreign 
bodies, by pain on motion, palpation, rubbing, or pressure, 
and by limitation of motion of the left ankle.  

4.  Medical opinion as to whether degenerative joint disease 
of the left ankle manifested on radiological examination is 
due to the service-connected fragmentation wound is in 
equipoise. 

5.  The veteran's residuals of a circumcision with skin 
grafting are manifested by well-healed, hypopigmented scars, 
and by a normal penile shaft and normal urinary meatus; the 
scars are not manifested by pain or tenderness on palpation.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a bladder disorder 
in service or as a result of a service-connected circumcision 
or any service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  The criteria for an increased evaluation in excess of 10 
percent for service-connected shell fragment wound scars of 
the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

3.  The criteria for a separate 10 percent evaluation for 
post-traumatic arthrosis, left ankle, with limitation of 
motion, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

4.  The criteria for an increased (compensable) evaluation 
for service-connected residuals of circumcision with scars 
resulting from skin graft are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a bladder disorder, stating his belief that 
such disorder resulted from infection and other residuals of 
a circumcision performed during his military service.  He 
also contends that he is entitled to an evaluation in excess 
of 10 percent for the residuals of a shell fragment wound, 
left ankle, and is entitled to an increased (compensable) 
evaluation for scars residual to skin grafting following 
complications of the circumcision in service.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  For 
certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Satisfactory evidence may be distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, such as 
through medical diagnosis, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  VA 
regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists, and (2) the current 
disability was either (a) caused, or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), 
was enacted.  This new law redefines the obligations of VA 
with respect to notice and duty to assist.  Regulations 
implementing the VCAA have been published.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which remained pending and 
was not finalized by the time of enactment of the VCAA.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the implementing regulations to the VCAA are 
also applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim is consistent with the 
provisions of the VCAA and its implementing regulations as to 
the issues presently decided.

Initially, in November 1997, the veteran's claim of 
entitlement to service connection for a bladder disorder and 
for impotence was denied under the now-obsolete well-
groundedness standard.  In January 2000, the veteran was 
advised that he was required to establish that he currently 
had a diagnosed bladder disorder and impotence, and also 
needed evidence linking those disorders to his service.  
After enactment of the VCAA, the RO advised the veteran, in 
November 2000, and in February 2002, of the status of his 
evidence, and, in November 2001, readjudicated the claim on 
the merits and issued a Supplemental Statement of the Case 
(SSOC) reflecting compliance with the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The record reflects that the veteran was advised that the RO 
would obtain evidence by affording the veteran VA 
examinations, and the veteran was most recently afforded VA 
examinations in May 2001 and July 2001, following VA 
examinations in September 1996, July 1997, and April and May 
1999.  The veteran was also advised that he could submit or 
identify evidence.  In addition, the Board's February 1999 
decision and remand informed the veteran of the evidence 
still needed to establish the claims addressed in this 
decision.  The veteran also testified on his own behalf at a 
personal hearing conducted in May 2000.  Records from the 
Social Security Administration have been obtained.  

The record reflects that VA made reasonable, and in fact, 
numerous efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, and the veteran 
has had the benefits of all actions directed by the Remand 
portion of the Board's February 1999 decision.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed, finds that the 
development of the claim has been consistent with the 
provisions of the new law.  The record as it stands allows 
for equitable appellate review, and the Board finds that 
there has been substantial compliance with the provisions of 
the Veterans Claims Assistance Act of 2000. Under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546, and 
are not required.  Accordingly, the Board will proceed to a 
decision on the merits.

1.  Claim for service connection for a bladder disorder

The veteran's service medical records reflect that he 
underwent elective circumcision, which was followed by 
complications, but are devoid of any complaints, diagnosis 
of, or treatment of a bladder disorder, either following the 
circumcision or at any time during service.  No bladder 
disorder was noted at the time of the veteran's February 1968 
separation examination, nor did the veteran report such a 
disorder to the provider who completed the physician medical 
history. 

VA outpatient clinical records dated in August 1996, and the 
report of September 1996 VA examination, are devoid of 
evidence of complaints of a urinary disorder, bladder 
disorder, or impotence.  Outpatient treatment records dated 
in September 1996 reflect that the veteran complained of 
having a knot in his groin since service.  No genitourinary 
system diagnosis was assigned.  

VA outpatient records dated in July 1997 reflect that the 
veteran complained of having blood in his urine.  Laboratory 
examination of the urine disclosed no blood.  On examination 
for genitourinary treatment in July 1997, the veteran 
complained of dysuria, pain, urgency, nocturia, and recent 
bloody ejaculate.  The prostate was increased in size.  
Laboratory examination of the urine disclosed no abnormality.  
No bladder disorder was identified.  

By a statement submitted in August 1997, the veteran stated 
that he wanted an increase in his evaluation for his bladder 
condition, stating that this disorder was "much worse."  In 
his substantive appeal, submitted in November 1997, the 
veteran contended that he was entitled to service connection 
for a bladder disorder because he had trouble passing urine 
and had pain and blood in the urine. 

On VA examination conducted in April 1999, the veteran 
complained of pain in the suprapubic area, and reported 
bleeding after sexual encounters.  The report is devoid of 
any diagnosis of a bladder disorder.

The discharge summary of a May 1998 VA hospitalization 
reflects that the veteran complained of occasional urinary 
hesitancy, and reported a history of circumcision requiring 
grafting in service.  Laboratory examination of the urine was 
negative for blood.  The examiner noted that the veteran's 
prostate was enlarged, smooth, and nontender.  The final 
diagnosis assigned was benign prostatic hypertrophy.  June 
1998 clinical notes reflect that the veteran had elevated 
prostate specific antigen (PSA) on laboratory examination of 
the blood.  Laboratory examination of the urine during an 
October 1999 VA hospitalization disclosed results consistent 
with prior findings.

A May 2000 Social Security Administration (SSA) decision 
which found that the veteran was unable to work is devoid of 
evidence of medical diagnosis of a bladder disorder.

On VA examination conducted in July 2001, the veteran 
reported his belief that he had a bladder problem as a result 
of infection following a circumcision performed in service.  
The examiner noted that the veteran had a diagnosis of benign 
prostatic hypertrophy but not orcheitis, testicular problems, 
prostatitis or other genitourinary disorders.  The examiner 
found no inguinal hernias.  The testicles were normal.  The 
urethral meatus was easily opened and apparently of normal 
caliber.  Urinalysis was normal, but the examiner noted that 
urine drug screening was recently positive for cocaine.  The 
examiner did not assign any diagnosis of a bladder disorder.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement, although either lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992), stating that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  

In this case, there is no indication that a bladder disorder 
was medically diagnosed while the veteran was in service.  
There is no clinical evidence that a bladder disorder was 
diagnosed after the veteran's discharge.  The clinical 
evidence does not support a finding that the veteran 
complained of a bladder disorder chronically and continuously 
after service.  There is no medical evidence that the veteran 
has a current clinical diagnosis of a bladder disorder.  

In the absence of proof of a present bladder disorder 
disability, there can be no valid claim for service 
connection for a bladder disorder, either on a direct or 
secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board notes that it is possible that the veteran 
may have experienced some type of bladder disorder in service 
or following service, but there is no current evidence that 
the veteran has a chronic bladder disorder or any chronic 
bladder disability, to include any bladder disorder 
aggravated by any service-connected disability.  

Accordingly, as there is no diagnosis of any current bladder 
disorder or disability, the preponderance of the evidence is 
against service connection for that disability, and the 
appeal for service connection for a bladder disorder must be 
denied.

2.  Claim for increased evaluation for residuals of shell 
fragment wound, left ankle

The veteran's service medical records disclose that he was 
treated in December 1965 for a penetrating shell fragment 
wound (SFW) of the left ankle.  Initial treatment included 
debridement and cleaning.  The veteran was released for light 
duty a few days later.  A 1968 separation examination 
reflects that the left ankle was normal.  

By a rating decision issued in April 1988, service connection 
for residuals of a SFW, left ankle, was granted, and that 
disability was evaluated as noncompensable, under Diagnostic 
Code (DC) 7804.   By a rating decision issued in December 
1990, an increased evaluation, to 10 percent, was awarded for 
left ankle SFW.  That 10 percent evaluation remained in 
effect in August 1997 when the veteran submitted the claim 
for increase underlying this appeal. 

VA outpatient clinical records dated in August 1996 reflect 
that the veteran complained of a shrapnel injury to the left 
ankle.  A palpable shrapnel fragment was found laterally; the 
veteran's left ankle examination was otherwise unremarkable.

At the time of a September 1996 VA examination, the veteran 
complained of swelling and pain at the outside of his left 
ankle.  Range of motion of the left ankle was to 15 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  There 
were multiple small, superficial skin lesions consistent with 
scars over the lateral aspect of the ankle.  There was no 
palpable subcutaneous nodule, although the veteran reported 
that multiple pieces of shrapnel had been removed over the 
years.  The dorsalis pedis pulse was palpable.  There was no 
swelling or deformity of the ankle or foot.  The veteran had 
a normal gait, and the posture of the foot was normal.  

By a statement in his November 1997 substantive appeal, the 
veteran indicated that his left ankle evaluation should be 
increased because the left ankle was very painful, especially 
if the veteran stood "any small length of time."  The veteran 
also stated that he had trouble wearing high-top shoes and at 
some times could not wear shoes at all.  He also stated that 
he felt as if the shrapnel was moving around in his ankle.  

The report of a May 1998 VA hospitalization reflects that the 
veteran complained of recurrent pain in the left ankle.  
Radiologic examination of the left ankle was conducted.  The 
final diagnosis assigned in the discharge summary was 
recurrent pain, left knee and ankle.  The report of an 
October 1999 VA hospitalization reflects similar complaints 
of ankle pain.

Private examination conducted in August 1998 reflects that 
radiologic examination conducted during the veteran's May 
1998 VA hospitalization showed minimal degenerative changes 
in the left ankle with metallic foreign bodies along the 
lateral aspect.  The veteran had a normal gait.  He had 
"essentially" full range of motion at the ankles.  

On VA examination conducted in May 1999, the veteran 
complained of persistent pain overlying the posterolateral 
aspect of the left ankle, as well as ankle pain and swelling 
where the subcutaneous foreign body was.  He also noted 
progressively worsening pain with ankle motion, either with 
or without shoes on.  There was no edema.  Multiple well-
healed scars on the posterolateral and dorsal aspect of the 
left ankle were present.  There was also a 5-millimeter by 5-
millimeter subcutaneous foreign body which was mobile and 
tender to palpation.  Dorsiflexion was to 20 degrees, as 
compared to 35 degrees in the opposite lower extremity, and 
ankle flexion plantar was to 30 degrees compared to 40 
degrees on the opposite lower extremity.  There was no 
subtalar motion, compared to supple subtalar motion on the 
right side.  Assessment was post-traumatic arthrosis, left 
ankle, with symptomatic foreign body.  No radiologic 
examination report was associated with this VA examination 
report.

At a personal hearing conducted in May 2000, the veteran 
complained that there were still three pieces of shrapnel in 
his left ankle and leg.  The veteran testified that he could 
feel the pieces of shrapnel and was unable to wear shoes well 
because of the retained foreign bodies.  The veteran 
testified that the pieces of shrapnel felt like something was 
sticking him when he walked.  

On functional capacity test conducted in January 2000 for SSA 
purposes, the veteran exhibited an antalgic gait when 
treadmill testing was conducted.  The range of dorsiflexion 
of the left ankle was approximately 50 percent of normal, and 
was equal to right ankle range of motion for dorsiflexion.  
The veteran had 80 percent of normal plantar flexion in the 
left ankle, as compared to 90 percent in the right.  The 
report noted that there were minimal degenerative changes in 
the left ankle on radiologic examination, as well as metallic 
foreign bodies.  

By a statement submitted in January 2001, the veteran asked 
to be rescheduled for VA examination.  However, there is no 
notation that the veteran reported ankle pain or other ankle 
disability when he appeared for a May 2001 examination, and 
there is no notation regarding left ankle disability.

The evidence in this case establishes that the veteran has 
tenderness and pain in the area of his SFW scars due to a 
palpable foreign body or bodies.  As there is no diagnostic 
code which specifically provides criteria for evaluation of 
disability due to a retained foreign body, this disability is 
evaluated by analogy under 38 C.F.R. § 4.118, DC 7804.  
38 C.F.R. § 4.20.  

Under DC 7804, scars which are tender and painful on 
objective demonstration warrant a 10 percent rating.  A 10 
percent evaluation is the maximum schedular evaluation 
available under DC 7804, and the veteran has been assigned 
that maximum schedular evaluation.  As the veteran cannot be 
granted an evaluation in excess of 10 percent under DC 7804, 
the Board must consider whether the veteran is entitled to a 
higher evaluation under any other diagnostic code, whether 
the evidence warrants a separate, compensable evaluation for 
any aspect of left ankle disability, or whether the veteran 
is entitled to an extraschedular evaluation.  

Other criteria which provide for evaluation of scars may 
appropriately be considered in this case.  Disability due to 
a scar which is poorly nourished with repeated ulceration is 
rated 10 percent disabling under 38 C.F.R. § 4.118, DC 7803.  
Scars may otherwise be rated on limitation of function of the 
part affected.  DC 7805.  Scars may also be evaluated by 
analogy to eczema if there is itching, exfoliation, or 
exudation, if involving an exposed surface or extensive area.  
DC 7806.  

There is no evidence of ulceration or itching of the scars, 
but the evidence does reflect that there is limitation of 
motion of the ankle.  The Board notes that, in this case, the 
limitation of function of the veteran's left ankle is 
separate from the pain on palpation or pressure or the 
stabbing pain the veteran complains of from the retained 
foreign body.  There is no indication that it is the scarring 
itself which limits ankle motion.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (if none of the symptomatology meeting the criteria 
for an evaluation under one diagnostic is duplicative of or 
overlapping with symptomatology which may be evaluated under 
a different diagnostic code, and each of the manifestations 
of disability is separate and distinct in nature, evaluation 
under each applicable diagnostic code is warranted).  

The evidence reflects that degenerative joint disease in the 
left ankle has been diagnosed.  On recent VA examination 
conducted in May 1999, the examiner concluded that the left 
ankle had post-traumatic changes.  The examiner did not 
discuss any trauma to the left ankle other than the SFW 
trauma in service.  Therefore, the examiner's opinion that 
the veteran's left ankle arthrosis is "post-traumatic," in 
the absence of evidence of post-service left ankle trauma, 
places the evidence at least in equipoise to establish that 
the veteran has post-traumatic limitation of motion in the 
left ankle as a result of the penetrating SFW in service.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 5003.

Limitation of motion of the ankle is evaluated under 
38 C.F.R. § 4.71a, DC 5271.  DC 5271 provides a 10 percent 
rating if the limitation is moderate, and a maximum 20 
percent rating if the limitation is marked.  The normal range 
of motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  In 
this case, the veteran's limitation of motion of the ankle 
varied when measure by different examiners.  The examination 
most favorable to the veteran, that is, the examination 
describing the greatest limitation of motion, was a May 1999 
VA examination which revealed motion to 20 degrees of 
dorsiflexion and 30 degrees of plantar flexion, and no 
subtalar motion.  

The results of this examination would support a finding that 
the veteran had a moderate limitation of motion of the left 
ankle.  This evidence would not support a finding of a severe 
limitation of motion, however, as the veteran retained full 
dorsiflexion (although less than that possible of the right 
ankle), and retained more than half, most of, the normal 
range of motion of plantar flexion.  Thus, a separate, 10 
percent evaluation is warranted for limitation of motion due 
to arthrosis under 38 C.F.R. § 4.71a, DC 5271.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence or part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown,  10 Vet. App. 80, 85 
(1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the present case, a rating in excess of 10 percent is not 
warranted for the left ankle joint disease on the basis of 
pain, the only complaint voiced by the veteran.  While he has 
noted pain with ankle motion, and the resulting need to limit 
activities, pain on motion was not demonstrated on 
dorsiflexion or plantar flexion at the May 1999 examination, 
only on passive tibiotalar motion.  While the Board does not 
doubt that he experiences ankle pain, the current 10 percent 
evaluation, when considered with the degree of objective 
limitation of motion, adequately compensates the veteran for 
the left ankle joint disease.  Additionally, a staged rating 
is not appropriate in this case as the Board has considered 
the examination findings most favorable to the veteran in 
assigning a separate compensable evaluation for left ankle 
joint disease.  At no point during the appeal period is a 
rating in excess of 10 percent warranted.

The Board has considered whether any diagnostic code or 
regulation is applicable to provide the veteran an evaluation 
in excess of a 10 percent evaluation for a tender and painful 
scar and a 10 percent evaluation for limitation of motion of 
the left ankle.  The Board is unable to find any applicable 
diagnostic code which provides an evaluation in excess of 
those assigned for scar or ankle disability in this case.  

The Board has also considered whether the evidence supports 
an extraschedular evaluation or evaluations.  There is no 
evidence that the veteran's left ankle disability has 
resulted in frequent periods of hospitalization or that the 
severity of the left ankle disability otherwise renders 
impracticable the application of the regular schedular 
standards.  While the evidence does reflect that that the 
veteran is unemployable, the medical evidence links his 
unemployability to psychiatric disability, not to left ankle 
disability.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996). 

3.  Claim for increased evaluation for residuals of 
circumcision

Historically, the veteran underwent elective circumcision in 
service in January 1967.  The veteran developed a gangrenous, 
gas-forming skin infection requiring incision and drainage 
and a split thickness skin graft from the right thigh.  By a 
rating decision issued in December 1990, service connection 
for circumcision with scars resulting from skin graft was 
granted, and that disability was evaluated as noncompensable.  
The noncompensable evaluation for circumcision with scars 
remained in effect in August 1996 when the veteran submitted 
the claim for increase underlying this appeal.

The report of a May 1998 VA hospitalization reflects that the 
veteran complained of occasional urinary hesitancy.  There 
was hypopigmentation at the mid-shaft of the penis, in the 
area of a skin graft.  No treatment of the skin graft 
scarring was recommended.  The final diagnosis was benign 
prostatic hypertrophy.

January 1999 outpatient treatment notes reflect that the 
veteran complained of lower abdominal groin pain.  The 
examiner concluded that these complaints were questionably 
related to a prostate problem. 

A VA outpatient treatment note dated in early April 1999 
reflects that the veteran reported he was "unable to have 
babies" as a result of surgery in service.  A scar was noted 
over the anterior shaft of the penis.  The assessment was 
pain, penis.  April 1999 clinical notes also reflect that the 
veteran generally lived with his sexual partner, but was 
devoid of any report that the veteran's residuals of 
circumcision affected sexual functioning or adjustment.

On VA examination conducted in April 1999, the examiner noted 
the veteran complained of bleeding after sexual encounters.  
There was a 1-centimeter by 3-centimeter skin graft in the 
mid-shaft of the penis.  The scars from the circumcision and 
surgery subsequent to complications of that circumcision were 
not painful to palpation.  The examiner assigned a diagnosis 
of circumcision, status post skin graft to penis.

No diagnosis or findings regarding disability due to 
circumcision with residual skin graft scars on the penis is 
noted or referenced in a May 2000 favorable SSA decision 
submitted by the veteran.

On VA examination conducted in July 2001, the penile shaft 
appeared essentially normal, with a well-healed skin graft.  
There was no pulling of the penis to one side or the other.  
The urethral meatus was easily opened and apparently of 
normal caliber.  The examiner provided a diagnosis of 
superficial scar, penis.  

The veteran's disability due to the service-connected 
residuals of circumcision with scars resulting from skin 
graft is currently evaluated under DCs 7805-7524.  As noted 
above, DC 7805 provides criteria for evaluating disability 
due to scars based on limitation of function.  38 C.F.R. 
§ 4.115b, DC 7524 provides criteria for evaluation of 
disability due to removal of a testis.  DC 7524 provides a 
noncompensable evaluation for removal of one testis.  A 
compensable, 30 percent evaluation is warranted for removal 
of both testes.  

In this case, the preponderance of the evidence reflects that 
the veteran has engaged in sexual functioning since service, 
and reflects that he has complained of penile pain on one 
occasion.  The preponderance of the medical evidence 
establishes that the skin graft scars on the penis are not 
tender or painful.  Thus, the evidence establishes that the 
circumcision in service and skin graft scar have not limited 
the veteran's function.  The preponderance of the evidence is 
against a compensable evaluation for the circumcision and 
skin graft scar, in the absence of evidence of any current, 
chronic disabling symptomatology.  

The Board has considered whether a compensable evaluation is 
available under any other applicable diagnostic code.  The 
evidence reflects that the veteran's penile shaft has a 
normal appearance, so a compensable evaluation under DCs 7520 
and 7521, which provide a 30 percent evaluation with loss of 
half or more of the penis or a 20 percent evaluation for loss 
of the glans, are not applicable.  The evidence reflects that 
the veteran has a normal urinary meatus and has no voiding 
dysfunction, so DCs 7518, criteria for evaluation of 
stricture of the urethra, or 7519, for evaluation of fistula 
of the urethra, are not applicable to warrant a compensable 
evaluation.  

The Board is unable to identify any diagnostic code which 
would provide a compensable evaluation for this service-
connected disability, in the absence of objective evidence of 
disabling residuals of the circumcision and skin graft.  

The Board has also considered whether criteria supporting an 
extraschedular evaluation are present, but finds no evidence 
of exceptional circumstances.  The Board notes that the 
veteran's complaints of impotence and sterility are a 
separate claim, and, as noted above, those complaints will be 
addressed in a separate decision.  Thus, complaints of 
impotence and sterility cannot be considered as exceptional 
circumstances supporting an extraschedular evaluation in 
excess of a noncompensable evaluation for residuals of 
circumcision and skin graft scars.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

The appeal for service connection for a bladder disorder, on 
a direct basis or as secondary to service-connected 
circumcision, is denied. 

An increased evaluation in excess of 10 percent for service-
connected scars, residuals of a shell fragment wound of the 
left ankle, is denied.

A separate 10 percent evaluation for post-traumatic arthrosis 
with limitation of motion of the left ankle is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

A compensable evaluation for service-connected residuals of 
circumcision with scars resulting from skin graft is denied.

		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

